Fund/BM Monthly Date Fund/BM Name Monthly TNA ID NAV Small-Cap Index Fund 5/31/2001 48 Inv Small-Cap Index Fund 6/30/2001 48 Inv Small-Cap Index Fund 7/31/2001 48 Inv Small-Cap Index Fund 8/31/2001 48 Inv Small-Cap Index Fund 9/30/2001 48 Inv Small-Cap Index Fund 10/31/2001 48 Inv Small-Cap Index Fund 11/30/2001 48 Inv Small-Cap Index Fund 12/31/2001 48 Inv Small-Cap Index Fund 1/31/2002 48 Inv Small-Cap Index Fund 2/28/2002 48 Inv Small-Cap Index Fund 3/31/2002 48 Inv Small-Cap Index Fund 4/30/2002 48 Inv Small-Cap Index Fund 5/31/2002 48 Inv Small-Cap Index Fund 6/30/2002 48 Inv Small-Cap Index Fund 7/31/2002 48 Inv Small-Cap Index Fund 8/31/2002 48 Inv Small-Cap Index Fund 9/30/2002 48 Inv Small-Cap Index Fund 10/31/2002 48 Inv Small-Cap Index Fund 11/30/2002 48 Inv Small-Cap Index Fund 12/31/2002 48 Inv Small-Cap Index Fund 1/31/2003 48 Inv Small-Cap Index Fund 2/28/2003 48 Inv Small-Cap Index Fund 3/31/2003 48 Inv Small-Cap Index Fund 4/30/2003 48 Inv Small-Cap Index Fund 5/31/2003 48 Inv Small-Cap Index Fund 6/30/2003 48 Inv Small-Cap Index Fund 7/31/2003 48 Inv Small-Cap Index Fund 8/31/2003 48 Inv Small-Cap Index Fund 9/30/2003 48 Inv Small-Cap Index Fund 10/31/2003 48 Inv Small-Cap Index Fund 11/30/2003 48 Inv Small-Cap Index Fund 12/31/2003 48 Inv Small-Cap Index Fund 1/31/2004 48 Inv Small-Cap Index Fund 2/29/2004 48 Inv Small-Cap Index Fund 3/31/2004 48 Inv Small-Cap Index Fund 4/30/2004 48 Inv Small-Cap Index Fund 5/31/2004 48 Inv Small-Cap Index Fund 6/30/2004 48 Inv Small-Cap Index Fund 7/31/2004 48 Inv Small-Cap Index Fund 8/31/2004 48 Inv Small-Cap Index Fund 9/30/2004 48 Inv Small-Cap Index Fund 10/31/2004 48 Inv Small-Cap Index Fund 11/30/2004 48 Inv Small-Cap Index Fund 12/31/2004 48 Inv Small-Cap Index Fund 1/31/2005 48 Inv Small-Cap Index Fund 2/28/2005 48 Inv Small-Cap Index Fund 3/31/2005 48 Inv Small-Cap Index Fund 4/30/2005 48 Inv Small-Cap Index Fund 5/31/2005 48 Inv Small-Cap Index Fund 6/30/2005 48 Inv Small-Cap Index Fund 7/31/2005 48 Inv Small-Cap Index Fund 8/31/2005 48 Inv Small-Cap Index Fund 9/30/2005 48 Inv Small-Cap Index Fund 10/31/2005 48 Inv Small-Cap Index Fund 11/30/2005 48 Inv Small-Cap Index Fund 12/31/2005 48 Inv Small-Cap Index Fund 1/31/2006 48 Inv Small-Cap Index Fund 2/28/2006 48 Inv Small-Cap Index Fund 3/31/2006 48 Inv Small-Cap Index Fund 4/30/2006 48 Inv Small-Cap Index Fund 5/31/2006 48 Inv Small-Cap Index Fund 6/30/2006 48 Inv Small-Cap Index Fund 7/31/2006 48 Inv Small-Cap Index Fund 8/31/2006 48 Inv Small-Cap Index Fund 9/30/2006 48 Inv Small-Cap Index Fund 10/31/2006 48 Inv Small-Cap Index Fund 11/30/2006 48 Inv Small-Cap Index Fund 12/31/2006 48 Inv Small-Cap Index Fund 1/31/2007 48 Inv Small-Cap Index Fund 2/28/2007 48 Inv Small-Cap Index Fund 3/31/2007 48 Inv Small-Cap Index Fund 4/30/2007 48 Inv Small-Cap Index Fund 5/31/2007 48 Inv Small-Cap Index Fund 6/30/2007 48 Inv Small-Cap Index Fund 7/31/2007 48 Inv Small-Cap Index Fund 8/31/2007 48 Inv Small-Cap Index Fund 9/30/2007 48 Inv Small-Cap Index Fund 10/31/2007 48 Inv Small-Cap Index Fund 11/30/2007 48 Inv Small-Cap Index Fund 12/31/2007 48 Inv Small-Cap Index Fund 1/31/2008 48 Inv Small-Cap Index Fund 2/29/2008 48 Inv Small-Cap Index Fund 3/31/2008 48 Inv Small-Cap Index Fund 4/30/2008 48 Inv Small-Cap Index Fund 5/31/2008 48 Inv Small-Cap Index Fund 6/30/2008 48 Inv Small-Cap Index Fund 7/31/2008 48 Inv Small-Cap Index Fund 8/31/2008 48 Inv Small-Cap Index Fund 9/30/2008 48 Inv Small-Cap Index Fund 10/31/2008 48 Inv Small-Cap Index Fund 11/30/2008 48 Inv Small-Cap Index Fund 12/31/2008 48 Inv Small-Cap Index Fund 1/31/2009 48 Inv Small-Cap Index Fund 2/28/2009 48 Inv Small-Cap Index Fund 3/31/2009 48 Inv Small-Cap Index Fund 4/30/2009 48 Inv Small-Cap Index Fund 5/31/2009 48 Inv Small-Cap Index Fund 6/30/2009 48 Inv Small-Cap Index Fund 7/31/2009 48 Inv Small-Cap Index Fund 8/31/2009 48 Inv Small-Cap Index Fund 9/30/2009 48 Inv Small-Cap Index Fund 10/31/2009 48 Inv Small-Cap Index Fund 11/30/2009 48 Inv Small-Cap Index Fund 12/31/2009 48 Inv Small-Cap Index Fund 1/31/2010 48 Inv Small-Cap Index Fund 2/28/2010 48 Inv Small-Cap Index Fund 3/31/2010 48 Inv Small-Cap Index Fund 4/30/2010 48 Inv Small-Cap Index Fund 5/31/2010 48 Inv Small-Cap Index Fund 6/30/2010 48 Inv Small-Cap Index Fund 7/31/2010 48 Inv Small-Cap Index Fund 8/31/2010 48 Inv Small-Cap Index Fund 9/30/2010 48 Inv Small-Cap Index Fund 10/31/2010 48 Inv Small-Cap Index Fund 11/30/2010 48 Inv Small-Cap Index Fund 12/31/2010 48 Inv Small-Cap Index Fund 1/31/2011 48 Inv Small-Cap Index Fund 2/28/2011 48 Inv Small-Cap Index Fund 3/31/2011 48 Inv Small-Cap Index Fund 4/30/2011 48 Inv Small-Cap Index Fund 5/31/2011 48 Inv Small-Cap Index Fund 6/30/2011 48 Inv Small-Cap Index Fund 7/31/2011 48 Inv Small-Cap Index Fund 8/31/2011 48 Inv Small-Cap Index Fund 9/30/2011 48 Inv Small-Cap Index Fund 10/31/2011 48 Inv Small-Cap Index Fund 11/30/2011 48 Inv Small-Cap Index Fund 12/31/2011 48 Inv Small-Cap Index Fund 1/31/2012 48 Inv Small-Cap Index Fund 2/29/2012 48 Inv Small-Cap Index Fund 3/31/2012 48 Inv Small-Cap Index Fund 4/30/2012 48 Inv Small-Cap Index Fund 5/31/2012 48 Inv Small-Cap Index Fund 6/30/2012 48 Inv Small-Cap Index Fund 7/31/2012 48 Inv Small-Cap Index Fund 8/31/2012 48 Inv Small-Cap Index Fund 9/30/2012 48 Inv Small-Cap Index Fund 10/31/2012 48 Inv Small-Cap Index Fund 11/30/2012 48 Inv Small-Cap Index Fund 12/31/2012 48 Inv Small-Cap Index Fund 1/31/2013 48 Inv Small-Cap Index Fund 2/28/2013 48 Inv Small-Cap Index Fund 3/31/2013 48 Inv Small-Cap Index Fund 4/30/2013 48 Inv Small-Cap Index Fund 5/31/2013 48 Inv Small-Cap Index Fund 6/30/2013 48 Inv Small-Cap Index Fund 7/31/2013 48 Inv
